AO 245 SOR        (Rev. 09/11) Judgment in a Criminal Case
                  Sheet 1                                                                                     (NOTE: Identify Changes with Asterisks (*))


                                         UNITED STATES DISTRICT COURT
                              Northern                           District of  Iowa
        UNITED STATES OF AMERICA                                           AMENDED JUDGMENT IN A CRIMINAL CASE
                   v.
           BRANDON SCHATZLE                                                   Case Number:                0862 6:14CR02012-001
                                                                              USM Number:                 13501-029
Date of Original Judgment: July 10, 2014                                      Michael K. Lahammer
(Or Date of Last Amended Judgment)                                            Defendant’s Attorney


THE DEFENDANT:
    pleaded guilty to count(s) 1 of the Indictment filed on March 19, 2014
    pleaded nolo contendere to count(s)
    which was accepted by the court.
    was found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                         Offense Ended                 Count
21 U.S.C. §§ 841(a)(1)           Possession with Intent to Distribute 500 Grams or More of                  03/06/2014                     1
and 841(b)(1)(A)                 Methamphetamine




       The defendant is sentenced as provided in pages 2                  6               of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
    The defendant has been found not guilty on count(s)

    Count(s)                                                                         is         are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                              November 9, 2020
                                                                              Date of Imposition of Judgment

                                                                              Signature of Judge
                                                                              Linda R. Reade
                                                                              United States District Court Judge
                                                                              Name and Title of Judge
                                                                                 November 10, 2020
                                                                              Date




                   Case 6:14-cr-02012-LRR-MAR Document 45 Filed 11/10/20 Page 1 of 6
AO 245 SOR        (Rev. 09/11) Judgment in a Criminal Case
                  Sheet 2 — Imprisonment                                                                      (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment — Page           2      of        6
DEFENDANT:                 BRANDON SCHATZLE
CASE NUMBER:               0862 6:14CR02012-001

                                                                IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
     term of: *158 months on Count 1 of the Indictment.



     The court makes the following recommendations to the Bureau of Prisons:
     That the defendant be designated to a Bureau of Prisons facility as close to the defendant’s family as possible, commensurate
     with the defendant’s security and custody classification needs.
     That the defendant participate in the Bureau of Prisons’ 500-Hour Comprehensive Residential Drug Abuse Treatment
     Program or an alternate substance abuse treatment program.
     That the defendant participate in a Bureau of Prisons’ Vocational Training Program specializing in electrical, HVAC, and/or
     plumbing.
     Pursuant to 18 U.S.C. § 3584, it is recommended that the sentence for the instant offense be ordered to run concurrently with
     any term of imprisonment that may be imposed in the Iowa District Court for Black Hawk County, Iowa, Case Nos.
     FECR167653 and FECR167655; and in the Iowa District Court for Polk County, Iowa, Case No. FECR235317.

     The defendant is remanded to the custody of the United States Marshal.
     The defendant shall surrender to the United States Marshal for this district:
             at                                          a m.            p m.      on                                        .
             as notified by the United States Marshal.

     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             before 2 p.m. on                                               .
             as notified by the United States Marshal.
             as notified by the Probation or Pretrial Services Office.

                                                                     RETURN
I have executed this judgment as follows:




     Defendant delivered on                                                               to

at                                                           with a certified copy of this judgment.



                                                                                                       UNITED STATES MARSHAL


                                                                            By
                                                                                                DEPUTY UNITED STATES MARSHAL




                    Case 6:14-cr-02012-LRR-MAR Document 45 Filed 11/10/20 Page 2 of 6
AO 245 SOR      (Rev. 09/11) Judgment in a Criminal Case
                Sheet 3 — Supervised Release                                                           (NOTE: Identify Changes with Asterisks (*))
                                                                                                Judgment—Page          3        of         6
 DEFENDANT:                BRANDON SCHATZLE
 CASE NUMBER:              0862 6:14CR02012-001
                                                           SUPERVISED RELEASE
 Upon release from imprisonment, the defendant shall be on supervised release for a term of: 5 years on Count 1 of the Indictment.




          The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release
 from the custody of the Bureau of Prisons.
          The defendant shall not commit another federal, state, or local crime.
          The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a
 controlled substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic
 drug tests thereafter, as determined by the court.
      The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of
       future substance abuse. (Check, if applicable.)
      The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. (Check, if applicable.)
      The defendant shall cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable.)
      The defendant shall register with the state sex offender registration agency in the state where the defendant resides, works, or is a
      student, as directed by the probation officer. (Check, if applicable.)
      The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)
          If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance with
 the Schedule of Payments sheet of this judgment.
          The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional
 conditions on the attached page.

                                      STANDARD CONDITIONS OF SUPERVISION
   1)   the defendant shall not leave the judicial district without the permission of the court or probation officer;
   2)   the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
   3)   the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
   4)   the defendant shall support his or her dependents and meet other family responsibilities;
   5)   the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
        acceptable reasons;
   6)   the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
   7)   the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
        controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
   8)   the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
   9)   the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted
        of a felony, unless granted permission to do so by the probation officer;
  10)   the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of
        any contraband observed in plain view of the probation officer;
  11)   the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement
        officer;
  12)   the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
        permission of the court; and
  13)   as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s
        criminal record, personal history, or characteristics and shall permit the probation officer to make such notifications and confirm
        the defendant’s compliance with such notification requirement.




                 Case 6:14-cr-02012-LRR-MAR Document 45 Filed 11/10/20 Page 3 of 6
AO 245 SOR       (Rev. 09/11) Judgment in a Criminal Case
                 Sheet 3C — Supervised Release                                                       (NOTE: Identify Changes with Asterisks (*))
                                                                                               Judgment—Page          4       of         6
 DEFENDANT:                 BRANDON SCHATZLE
 CASE NUMBER:               0862 6:14CR02012-001

                                         SPECIAL CONDITIONS OF SUPERVISION
 The defendant must comply with the following special conditions as ordered by the Court and implemented by the United States Probation
 Office:

 1. The defendant must participate in and successfully complete a program of testing and treatment for substance abuse.

 2. The defendant must not use alcohol nor enter bars, taverns, or other establishments whose primary source of income
     is derived from the sale of alcohol.

 3. If not employed at a regular lawful occupation, as deemed appropriate by the United States Probation Office, the
     defendant must participate in employment workshops and report, as directed, to the United States Probation Office
     to provide verification of daily job search results or other employment related activities. In the event the defendant
     fails to secure employment, participate in the employment workshops, or provide verification of daily job search
     results, the defendant may be required to perform up to 20 hours of community service per week until employed.

 4. The defendant must submit to a search of the defendant’s person, residence, adjacent structures, office and vehicle,
     conducted by a United State Probation Officer at a reasonable time and in a reasonable manner, based upon
     reasonable suspicion of contraband or evidence of a violation of a condition of release. Failure to submit to a search
     may be grounds for revocation. The defendant must warn any other residents that the residence or vehicle may be
     subject to searches pursuant to this condition. This condition may be invoked with or without the assistance of law
     enforcement, including the United States Marshals Service.



 Upon a finding of a violation of supervision, I understand the Court may: (1) revoke supervision; (2) extend the term of supervision;
 and/or (3) modify the condition of supervision.

 These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.




        Defendant                                                                                              Date




        United States Probation Officer/Designated Witness                                                     Date




                  Case 6:14-cr-02012-LRR-MAR Document 45 Filed 11/10/20 Page 4 of 6
AO 245 SOR        (Rev. 09/11) Judgment in a Criminal Case
                  Sheet 5 — Criminal Monetary Penalties                                                       (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment—Page          5        of         6
 DEFENDANT:                         BRANDON SCHATZLE
 CASE NUMBER:                       0862 6:14CR02012-001

                                               CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                       Assessment                                         Fine                                Restitution
 TOTALS             $ 100 (paid)                                      $   0                                $ 0


     The determination of restitution is deferred until                           . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

     The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
     in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
     paid before the United States is paid.

 Name of Payee                                          Total Loss*                   Restitution Ordered                Priority or Percentage




 TOTALS                               $                                       $

      Restitution amount ordered pursuant to plea agreement $
      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
      The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
             the interest requirement is waived for            fine           restitution.
                   the interest requirement for              fine             restitution is modified as follows:


 * Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.


                   Case 6:14-cr-02012-LRR-MAR Document 45 Filed 11/10/20 Page 5 of 6
AO 245 SOR        (Rev. 09/11) Judgment in a Criminal Case
                  Sheet 6 — Schedule of Payments                                                           (NOTE: Identify Changes with Asterisks (*))
                                                                                                   Judgment — Page          6        of         6
 DEFENDANT:                  BRANDON SCHATZLE
 CASE NUMBER:                0862 6:14CR02012-001

                                                       SCHEDULE OF PAYMENTS
 Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

 A           Lump sum payment of $                   100          due immediately, balance due
                 not later than                                    , or
                 in accordance with           C,             D,        E, or        F below; or

 B           Payment to begin immediately (may be combined with                C,      D, or         F below); or

 C           Payment in equal                  (e.g., weekly, monthly, quarterly) installments of $                      over a period of
                         (e.g., months or years), to commence                (e.g., 30 or 60 days) after the date of this judgment; or

 D           Payment in equal                   (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                          (e.g., months or years), to commence                (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

 E           Payment during the term of supervised release will commence within               (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 F           Special instructions regarding the payment of criminal monetary penalties:
             The $100 special assessment was paid on July 10, 2014, receipt #IAN110013547.




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
 Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




      Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Joint and Several Amount, and
      corresponding payee, if appropriate.




      The defendant shall pay the cost of prosecution.

      The defendant shall pay the following court cost(s):

      The defendant shall forfeit the defendant’s interest in the following property to the United States:


 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
 (5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
                    Case 6:14-cr-02012-LRR-MAR Document 45 Filed 11/10/20 Page 6 of 6
